Citation Nr: 0426905	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel








INTRODUCTION

The veteran had active military service from November 1973 to 
February 1987. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for degenerative joint 
disease, L3-4.

In December 1997, the veteran appeared and testified at a 
personal hearing before a Hearing Officer at the RO.  A 
transcript of that hearing is of record.  

In November 2002, the Board ordered further development of 
the issue on appeal, including the scheduling of a VA 
orthopedic examination for the veteran.

In August 2003, the Board remanded the issue back to the RO 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is unclear whether the veteran had requested a personal 
hearing before the Board.  Following submission of his 
substantive appeal in July 1997 regarding the issue of 
service connection of degenerative joint disease, L3-4, the 
veteran appeared and testified at a personal hearing in 
December 1997, before a RO Hearing Officer.  





In October 1998, the veteran submitted an additional VA Form 
1-9, indicating that he wished to appear personally at a 
hearing, before the Board in Washington, D.C.  It does not 
appear that this hearing ever took place.  The RO shall 
contact the veteran and inquire as to whether the veteran 
wishes to be given a personal hearing before the Board. 

Furthermore, in a letter dated June 2003, the RO informed the 
veteran that a VA examination had been scheduled, for July 3, 
2003.  Back in November 2002, an orthopedic examination of 
the veteran's back was ordered by the Board.  However, the 
July 3, 2003 examination was subsequently cancelled because 
the letter notifying the veteran of the exam was returned as 
undeliverable, no forwarding address.  In a letter dated 
December 2003, the veteran informed the RO that he was in 
prison, and his current address was:  Michael Eubank, ADC 
120769A, 7500 Correction Circle (SP4), Pine Bluff, AR, 71603.  
Therefore, the RO shall 
re-schedule the orthopedic examination, and inform the 
veteran of the examination using his current address above.

Last, on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), was enacted. Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  

To fully comply with the VCAA requirements, the RO must 
satisfy the following four (4) requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim.  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  Third, the RO must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  Fourth, the RO must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).




In this case, the RO did not send or inform the veteran of 
any information regarding VCAA requirements, in regard to his 
claim of entitlement to service connection for chronic back 
disability.  Therefore, the RO must inform the veteran of all 
four (4) requirements of VCAA, as specified above.

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO shall provide to the veteran, 
pursuant to the VCAA, notice of all four 
(4) requirements of VCAA, in regard to 
the veteran's claim of entitlement to 
service connection for chronic back 
disability.  First, the RO must inform 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate the claim.  Second, the 
RO must inform the claimant of the 
information and evidence the VA will seek 
to provide.  Third, the RO must inform 
the claimant of the information and 
evidence the claimant is expected to 
provide.  Fourth, the RO must request 
that the claimant provide any evidence in 
the claimant's possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103 and 
38 CFR 3.159(b)(1) (2003).

2.  The RO shall contact the veteran and 
inquire as to whether the veteran wishes 
to have a personal hearing before a 
member of the Board and, if so, to 
specify whether he wishes to appear 
personally before the Board in 
Washington, D.C., or at a local RO before 
the Board. 







3.  The veteran shall be scheduled for a 
VA orthopedic examination.  The claims 
folder, to include all evidence added to 
the record in accordance with the 
paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all back disorders that might 
be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all back disorders, the 
veteran currently has.
 
 b.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
first clinical manifestations of the 
back disorder occurred in the period 
from July 1980 to April 1986, when 
the veteran was treated for 
complaints of back pain and 
stiffness in service.  
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  






If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

4.  Upon completion of the development 
above, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for chronic back disability.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for chronic back disability, 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




